DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 5A containing reference numbers 230 & 231 and Fig 4A containing reference number 240.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “23” in Figures 3A & 3B has been used to designate both guide components and guide chains.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because 37 CFR 1.84 requires 
(b)(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. 
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they 
(p) (1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
(2) The English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas.
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.
(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 12-15, 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eilers (US 3,459,459).
Regarding Claim 1, Eilers discloses a drive system comprising: 
a drive element (34);  
5a counter-toothing (10); 
the drive element comprising an endless chain (30) mutually engaged with the counter-toothing such that a driving force is transmittable from the drive element to the counter-toothing, and at least one drive pinion mutually engaged with the endless chain and configured to drive the chain;  
10a plurality of guide components (40) coupled to the chain; and 
a guide element (38) configured to guide the guide components of the chain at least in a region of mutual engagement with the counter-toothing, the guide element being arranged such that the guide components are guided by the guide element during movement of the chain.
Regarding Claim 5, Eilers discloses the drive system according to claim 1, wherein the guide element has a guide groove configured to engage the guide components (56 & 58).
Regarding Claim 6, Eilers discloses the drive system according to claim 1, wherein the guide element has a guide surface configured to engage the guide components (56, 58, & 60).
Regarding Claim 7, Eilers discloses the drive system according to claim 1, wherein the guide components comprise bolts (40).
Regarding Claim 8, Eilers discloses the drive system according to claim 1, wherein the guide components 5comprise rolling bearings (60).
Regarding Claim 12, Eilers discloses the drive system according to claim 1, wherein the guide components are disposed laterally of the chain (Fig 4). 

Note that the term “laterally” is being interpreted using the broadest reasonable interpretation in view of the disclosure. No specific aspect of the chain is specified in the claim which the guide component needs to be “disposed laterally of.” Therefore, any orientation of the chain can be used. 

Regarding Claim 13, Eilers discloses the drive system according to claim 1, wherein the guide components 20extend laterally from the chain (Fig 4).
Regarding Claim 14, Eilers discloses the drive system according to claim 1, wherein the guide components are arranged laterally with respect to pins of the chain (Fig 4).
Regarding Claim 15, Eilers discloses the drive system according to claim 1, wherein the guide components are arranged laterally with respect to rollers of the chain (Fig 4).
Regarding Claim 17, Eilers discloses the drive system according to claim 1, wherein the counter-toothing comprises a rack (Col. 3, 25-27).
Regarding Claim 18, Eilers discloses the drive system according to claim 1, wherein the drive system has a 5motor which drives at least one of the drive pinions (Col. 2, 12-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilers in view of Matsui (US 2010/0133020).
Regarding Claim 2, Eilers discloses the drive system according to claim 1, but does not teach wherein the counter-toothing is stationary at least along a section of a transport path.
Matsui does teach the counter-toothing stationary at least along a section of a transport path (Fig 6, 70). 
Eilers and Matsui are considered analogous art to the claimed art because they are in the same area of endless track vehicles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive system of Eilers with the teaching of Matsui by keeping the counter-toothing stationary at least along a section of a transport path. Modifying Eilers with Matsui allows for the drive element to move relative to the counter-toothing or change the counter-toothing entirely.
Regarding Claim 3, Eilers and Matsui discloses the drive system according to claim 2, but Matsui does not teach wherein the counter-toothing is 20fixed to a guide rail of the section of the transport path.

Eilers and Matsui are considered analogous art to the claimed art because they are in the same area of endless track vehicles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive system of Eilers with the teaching of Matsui by keeping the counter-toothing fixed to a guide rail of the section of the transport path. Modifying Eilers with Matsui allows for the counter-toothing to be a fixed path and create a pathing. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilers in view of Camoplast (CA 2 455 074).
Regarding Claim 4, Eilers discloses the drive system according to claim 1, but does not teach wherein the counter-toothing is movable and the drive element is stationary.
Camoplast does teach the counter-toothing movable and the drive element stationary (Abstract). 
Eilers and Camoplast are considered analogous art to the claimed art because they are in the same area of endless track vehicles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive system of Eilers with the teaching of Camoplast by keeping the drive element stationary and allowing the counter-toothing to move. Modifying Eilers with Camoplast to keep the drive element . 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilers in view of Curtis (US 2,416,679).
Regarding Claim 11, Eilers discloses the drive system according to claim 1, wherein the guide components are configured to roll on the guide element.
Curtis does teach the guide components configured to roll on the guide element (18). 
Eilers and Curtis are considered analogous art to the claimed art because they are in the same area of endless track vehicles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive system of Eilers with the teaching of Curtis by configuring the guide components to roll on the guide element. Modifying Eilers with Curtis allows for the use of different guide components requiring a sliding motion. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilers in view of Pusch (US 4,472,164).
Regarding Claim 9, Eilers discloses the drive system according to claim 1, but does not teach wherein the guide components comprise sliding bushings.
Pusch does teach guide components comprising sliding bushings (24). 
Eilers and Pusch are considered analogous art to the claimed art because they are in the same area of endless track vehicles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed . 
Claim 10 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilers in view of Woodall.
Regarding Claim 10, Eilers discloses the drive system according to claim 1, but does not disclose wherein the guide components comprise at least one guide chain.
Woodall does teach the guide components comprising at least one guide chain (Figure 3, 52A).
Eilers and Woodall are considered analogous art to the claimed art because they are in the same area of endless track vehicles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive system of Eilers with the teaching of Woodall by adding a guide chain to the guide components. Modifying Eilers with Woodall allows connecting multiple different guide components and can be made of many different types of flexible materials. 
Regarding Claim 16, Eilers discloses the drive system according to claim 1, but does not disclose wherein the guide components are arranged on both sides of the chain.
Woodall does teach the guide components arranged on both sides of the chain (Fig 6, 74, 76).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARENA MARY TOY whose telephone number is (571)272-9778. The examiner can normally be reached Monday - Friday: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/C.M.T./
Examiner, Art Unit 3611            

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611